DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.
 
Prosecution Status
	Applicant’s amendments filed 11/29/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 2-21 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 2-3, 5-10, 12-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield, JR. (US 20150112826 A1, hereinafter Crutchfield) in view of Borger et al. (US 20100185487 A1, hereinafter Borger) and Tsao et al. (US 20170221098 A1, hereinafter Tsao).
Regarding Claim 2
Crutchfield discloses a method for providing offerings, the method comprising:
receiving information corresponding to a plurality of user devices within boundaries of a space where a plurality of products are available for purchase (at least paragraphs 33, 91:  users detected and identified as they enter a retail store)
storing data that reflects product information, wherein the stored data is further associated with a set of conditions concerning increasing sales to users of the plurality of user devices within the boundaries of the space (paragraphs 307-315: users’ previous purchases identified and used to direct a user to location of products; sales condition is relevance of in-store product to users’ previous purchases)
tracking movement of the user device using at least one wireless communication transceiver (at least paragraphs 299, 303)
identifying that a user device from amongst the plurality of user devices is near a location of the product based on the tracked movement of the user device paragraphs 307-315: users’ previous purchases identified and used to direct a user to location of products)
identifying that a condition of the set of conditions is met; (paragraphs 307-315: users’ previous purchases identified and used to direct a user to location of products)
sending and indication of the location of the product relative to a location of the user deice and the product information to the user device to provide an offering directed to increasing

Crutchfield does not explicitly disclose, but Borger teaches:
storing product information is data that reflects product information cross-referenced with product sales volume information of a product from amongst the plurality of products (at least ¶23-26)
accessing the stored data to identify the product sales volume information of the product (at least ¶29, 34) 2
updating the stored product sales volume information after receiving information that confirms that the product has been purchased (at least ¶29, 34)

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Crutchfield with the data management aspects of Borger, since such a modification would have provided improved sales strategies by correlating sales metrics with foot traffic (see ¶5-10 of Borger)

Crutchfield further does not disclose, but Tsao teaches:
wherein the stored data is further associated with a set of conditions concerning a predetermined sales volume threshold for sales of the product (at least ¶47-49)
the identifying that a condition of the set of conditions is met is based on identifying that a sales volume for the product crosses the predetermined sales volume threshold (at least ¶47-49)

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Crutchfield with the marketing of products based on retail sales relative to predetermined sales thresholds, as taught by Tsao, since such a modification would have provided a more efficient way of promoting commercial articles sold in brick-and-mortar stores, in order to encourage consumers to visit and make in-store purchases. (see ¶4 of Tsao)
Regarding Claims 9, 16
Claims 9 and 16 are substantially similar to claim 2 and rejected on similar grounds.

Regarding Claims 3, 5-8, 10, 12-15, 17, 18, 20, 21
Crutchfield in view of Borger and Tsao further discloses:
sending one or more other product offerings to the user device that are associated with one or more conditions of the set of conditions (at least paragraph 304 of Crutchfield: multiple waypoints may be created to guide user to multiple products)
identifying a location of a user based on the data received from the in-store data collection device (at least paragraph 33 of Crutchfield) wherein the stored data also cross-references the product information with customer traffic and an inventory of the product. (Borger: ¶ 32)
sending additional product offerings to the user device as movement of the user is tracked (at least paragraph 304 of Crutchfield)
identifying that the set of conditions includes a low measure of customer traffic within the boundaries of the space; identifying an aisle within the boundaries where the customer traffic corresponds to the low measure of customer traffic; and sending one or more offerings for one or more products located in the aisle to one or more user devices of the plurality of user devices based on the identified low measure of customer traffic in the aisle.   (Crutchfield: at least paragraphs 77, 139, 298, 299: determining foot traffic levels in store in order to determine product recommendations to customers to direct them to a particular area of the store)
receiving data from a second in-store data collection device and identifying that a condition of the set of conditions corresponds to increasing traffic in one or more locations with the spatial boundaries, wherein at least one of the in-store data collection device or the second in-store data collection device is a camera (Crutchfield: at least paragraphs 33, 77, 79 139, 298, 299: optical sensors/cameras used to monitor user foot traffic progressing through the store)
wherein the plurality of in-store data collection devices include one more cameras that receive image data for tracking movement of a user within the spatial boundaries (Crutchfield: at least paragraphs 33, 77, 79 139, 298, 299: optical sensors/cameras used to monitor user foot traffic progressing through the store)
a database that stores information that cross-references each of the set of conditions with product information (Crutchfield: at least paragraph 111: database includes customer profile that is used to engage customer during shopping experience)
wherein the movement of the user is tracked independently of the movement of the user device (Crutchfield: at least paragraphs 33, 77, 79 139, 298, 299: optical sensors/cameras used to monitor user foot traffic progressing through the store)
wherein the in-store data collection device receives data from the user device (Crutchfield: at least paragraphs 299, 303: data collection device may receive location information from user device)
2.	Claims 4, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield in view of Borger and Tsao as applied above, and further in view of Pon et al. (US 20090030787 A1, hereinafter Pon.
Crutchfield in view of Borger and Tsao disclose identifying an aisle within the spatial boundaries and sending one or more offerings for one or more products located in the aisle to one or more user devices of the plurality of user devices (at least paragraph 303 of Crutchfield).  However, Crutchfield in view of Borger and Tsao does not explicitly disclose that such is performed in response to identifying that the set of conditions includes a measure of inventory of one or more products of the plurality of products within the spatial boundaries, and that the promoted products within that aisle meets a threshold level of that measure.  Pon teaches that it is known to include providing location-based promotion of specific products that meet an inventory level threshold (at least paragraph 78: products with excess inventory are promoted to nearby customers) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention, as taught by Crutchfield in view of Borger and Tsao, with the location-based promotion of specific products that meet an inventory level threshold, as taught by Pon, since such a modification would have allowed a specific store location to get rid of excess inventory of a product (see paragraph 78 of Pon).



Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 101 have been fully considered, and are persuasive in light of the present amendments.  Accordingly, the rejection has been withdrawn.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625